DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered with the RCE filed February 22, 2022.
 
Response to Remarks/Amendments
Applicant’s amendments filed December 22, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn in view of the claim amendments.  
With respect to the rejection of claims 1, 3, 13, 14, 17, 18 and 21 under 35 USC 103(a), the rejection is withdrawn in view of the claim amendment to limit the definition of R, such that the chiral carboxylic acid compounds suggested for use by the prior art (specifically those described in JP H09-124595) are no longer encompassed in the instant claims.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species, wherein: no prior art was found on the elected species so the scope of the search and consideration was expanded to include additional chiral carboxylic compounds, as set forth in the rejection under 35 USC 103 in previous actions.  In view of Applicant’s amendment to limit the scope of the R variable to be C1-2alkyl, C1-C2-alkoxy or halogen, the scope of the search and consideration was again expanded, ultimately resulting in a search of the full scope of the claimed process. Thus, the requirement for an election of species within the elected Group I is no longer in effect and claim 4, which was previously withdrawn as the result of the species election requirement is rejoined.

Status of Claims
Currently, claims 1-14, 16-18, 20-21 and 23-26 are pending in the instant application.  Claim 1 is allowable. Applicant’s arguments with respect to claims 5, 6, 21, 23 and 26 have been reconsidered and since these claims require the same inventive feature of the chiral carboxylic acid A together with 3-aminopiperidine.  These products are a direct result of conducting the process of allowable claim 1, so examination of the claims could be conducted without a serious burden.  
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected with traverse in the reply filed on December 2, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-6, 13, 14, 16-18, 20, 21 and 23-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699